DETAILED ACTION
Status of Application
Claims 1-16 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa (US 20160284446 A1).
Regarding claim 1, Fujikawa teaches A substrate for an electro-optical device, (Para 63 shows a temperature sensor 1400 in a display panel with substrate 1500) 
the substrate comprising: a sensor element; (Para 66-69. Fig. 11: Sensor element 141 is a diode)
a first terminal electrically connected to a first electrode of the sensor element; a second terminal electrically connected to a second electrode of the sensor element; (Fig. 11 shows the diode cathode and anode terminal)
a first resistive element including a first end electrically connected to the first terminal and a second end electrically connected to the second terminal; (Para 66-69. Fig. 11: resistor 1425 with two terminals. Please note that all the terminal are electrically connected through the resistor, the FET, etc. )
a second resistive element including a first end electrically connected to the first resistive element and a second end electrically connected to the second terminal; (Para 66-69. Fig. 11: resistor 1426 with two terminals. Please note that all the terminal are electrically connected through the resistor, the FET, etc.)
and a third terminal electrically connected to the second end of the first resistive element and the first end of connected the second resistive element. (Fig. 11: gate terminal of FET 1422. Please note that all the terminal are electrically connected through the resistor, the FET, etc.).

Regarding claim 2, Fujikawa already teaches the substrate for an electro-optical device according to claim 1, 
And Fujikawa further teaches wherein the sensor element is a temperature sensor including a diode element. (Para 66-69. Fig. 11: Sensor element 141 is a diode)

Regarding claim 3, Fujikawa already teaches the substrate for an electro-optical device according to claim 1, 
And Fujikawa further teaches including: a short circuit line; and a third resistive element including a first end electrically connected to the second terminal and a second end electrically connected to the short circuit line. (Fig. 11: the short circuit is the line short circuit 1427 to the gate of 1422. 1427 is the third resistor.  Please note that all the terminal are electrically connected through the resistor, the FET, etc.).
wherein the second end of the second resistive element opposite to the first end of the second resistive element electrically connected to the first resistive element is electrically connected to the short circuit line. (Fig 11: resistor 1426 is connected to the short circuit line through 1427. Please note that all the terminal are electrically connected through the resistor, the FET, etc.).

Regarding claim 4,  Fujikawa already teaches the electro-optical device according to claim 1, 
And Fujikawa further teaches wherein the third terminal is disposed between the first terminal and the second terminal. (Fig. 11: gate terminal of FET 1422 which is between the cathode and anode terminal).

Regarding claim 5,  Fujikawa already teaches the substrate for an electro-optical device according to claim 1, 
And Fujikawa further teaches including: a first region including a pixel area in which pixel electrodes are arranged and a mounting terminal electrically connected to the pixel area;  (Para 64. This means that there is a pixel electrode, with a mounting terminal which connects the driving circuits to the pixel area 1100.  Fig. 10: The first region is the area for 1100 and 1400)
and a second region adjacent to the first region, wherein the sensor element, the first terminal, the second terminal, the third terminal, the first resistive element, and the second resistive element are provided in the first region. (Para 64-65. Fig. 10: The first region is the area for 1100 and 1400)

Regarding claim 6, Fujikawa already teaches the substrate for an electro-optical device according to claim 1,
And Fujikawa further teaches including: a first region including a pixel area in which pixel electrodes are arranged and a mounting terminal electrically connected to the pixel area; (Para 64. This means that there is a pixel electrode, with a mounting terminal which connects the driving circuits to the pixel area 1100.  Fig. 10: The first region is the area for 1100)
and a second region adjacent to the first region, wherein at least the sensor element, the first terminal, and the second terminal are provided in the first region, and at least one of the first resistive element and the second resistive element is provided in the second region. (Para 64-65. Fig. 10: The second region is the area for 1400)



Regarding claim 13, Fujikawa already teaches teaches the method for manufacturing an electro-optical device using the substrate for an electro-optical device according to claim 5, 
And Fujikawa further teaches wherein the electro-optical device is manufactured using a small substrate corresponding to the first region obtained by dividing the substrate for an electro-optical device. (Para 63-65. Fig. 10. Substrate 10 are divided up for different circuitry arrangement for the electro-optical device)

Allowable Subject Matter
Claims 7-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626